Citation Nr: 1231434	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-08 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran had active service from April 1969 to March 1971.  He died in late-2003.  The appellant in this matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi, that, in pertinent part, denied the above claim.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Review of the Veteran's claims file reveals that action is necessary to clarify the appellant's representation in this appeal.  An executed Appointment of Individual as Claimant's Representative (VA Form 21-22a), signed on December 21, 2010, indicates that the appellant appointed John P. Fox, Attorney, as her representative.  However, no individual may assist claimants in the preparation, presentation and prosecution of claims for VA benefits as an agent or attorney unless he or she has first been accredited by VA for such purpose.  38 C.F.R. § 14.629(b).  A search of VA records reveals that the appellant's attorney has not been accredited by VA to represent her in this appeal.  Thus, the RO should clarify the appellant's intentions with regard to representation.  Should the appellant request to be represented by her attorney, notice as to the accreditation process should be provided.  38 C.F.R. § 14.629(b).  

Additionally, the Board notes that in the context of a claim for dependency and indemnity compensation benefits, the United States Court of Appeal for Veterans Claims (Court) has held that section 5103(a) notice must be tailored to the specific claim.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The notice shall include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service-connected.  Id.  In this case, the February 2004 VA notification letter was not compliant with the heightened duty to notify.  See Hupp supra.   

Accordingly, the case is REMANDED for the following action:

1.  The RO shall clarify, in writing, the appellant's intentions regarding her representation in this appeal, and appropriate documentation concerning such representation should be associated with the claims file.  The appellant shall be informed that she may only be represented by a service organization, attorney, agent, or other person who has been accredited by VA for such purpose.  To the extent necessary, the appellant (her attorney) should be advised as to procedures for attaining accreditation.  See 38 C.F.R. § 14.629 (2011).
2.  The RO shall also provide the appellant, and her duly appointed, properly accredited representative, with an appropriate new Veterans Claims Assistance Act of 2000 (VCAA) notice letter that includes (a) a specific statement of the conditions for which the Veteran was service-connected at the time of his death; (b) an explanation of the evidence and information required to substantiate the cause of death claim based on the Veteran's previously service-connected disabilities; and, (c) an explanation of the evidence and information required to substantiate the cause of death claim based on any conditions not yet service-connected.  See Hupp, supra.  The corrective VCAA letter should also comply with all other legal guidance.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

3.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim  adjudication.

4.  The RO will then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

